Order modified and as modified affirmed, without costs. Memorandum. In Patie v. Union Carbide Co. (244 App. Div. 606) we held the allegation of a cause of action in the words contained in the third alleged cause of action in the present complaint to be an allegation of negligence to which the three-year Statute of Limitations applied. Following this decision we now hold that the third so-called cause of action is but *679an additional specification of negligence to be read in connection with the first and second causes of action. We find it unnecessary to require the plaintiff to serve an amended complaint in order to specify the dates of his employment, but order a bill of particulars to be furnished so as to cover this matter. All concur. (The order dismisses plaintiff’s third cause ,of action and amends the complaint in respect to damages demanded in an action to recover damages resulting from contracting silicosis.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and. Lewis, JJ.